--------------------------------------------------------------------------------

Exhibit 10.2
 
DOE (ATV)
FORD MOTOR COMPANY








 
NOTE PURCHASE AGREEMENT made as of September 16, 2009, by and among the FEDERAL
FINANCING BANK ("FFB"), a body corporate and instrumentality of the United
States of America, FORD MOTOR COMPANY (the "Borrower"), a corporation organized
and existing under the laws of the State of Delaware, and the SECRETARY OF
ENERGY (the "Secretary").
 







WHEREAS, the Secretary is authorized, pursuant to the Program Authority (as
hereinafter defined), to carry out a program to provide for loans that meet the
requirements of the Program Authority; and


WHEREAS, FFB is authorized, pursuant to the Program Authority, to make loans
under the Secretary's program; and


WHEREAS, FFB has entered into the Program Financing Agreement (as hereinafter
defined) with the Secretary setting forth the commitment of FFB to enter into
agreements to purchase notes issued by entities designated by the Secretary when
the Secretary affirms that (i) the Secretary is obligated to reimburse FFB under
circumstances and in amounts as provided therein in connection with loans
evidenced by those notes, and (ii) such reimbursement obligations are made with
the full faith and credit of the United States, and the commitment of the
Secretary to make such affirmations; and


WHEREAS, pursuant to the Program Financing Agreement, the Secretary has
delivered to FFB and the Borrower a Designation Notice (as hereinafter defined)
designating the Borrower to be a "Borrower" for purposes of the Program
Financing Agreement; and


WHEREAS, FFB is entering into this Note Purchase Agreement, in fulfillment of
its commitment under the Program Financing Agreement, setting out, among other
things, FFB's agreement to purchase the Notes (as hereinafter defined) to be
issued by the Borrower, when the terms and conditions specified herein have been
satisfied, as hereinafter provided.




NOTE PURCHASE AGREEMENT - page 1


 
 

--------------------------------------------------------------------------------

 
 
DOE (ATV)
FORD MOTOR COMPANY

 
 
NOW, THEREFORE, for and in consideration of the mutual agreements herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, FFB, the Secretary, and the
Borrower agree as follows:




ARTICLE 1


DEFINITIONS AND RULES OF INTERPRETATION




Section 1.1  Definitions.


As used in this Agreement, the following terms shall have the respective
meanings specified in this section 1.1, unless the context clearly requires
otherwise.


"Advance" shall mean an advance of funds made by FFB under any Note in
accordance with the provisions of article 7 of this Agreement.


"Advance Identifier" shall mean, for each Advance, the particular sequence of
letters and numbers constituting the Note Identifier plus the particular
sequence of additional numbers assigned by FFB to the respective Advance in the
interest rate confirmation notice relating to such Advance delivered by FFB in
accordance with section 7.7 of this Agreement.


"Advance Request" shall mean a letter from the Borrower requesting an Advance
under any Note, in the form of letter attached as Exhibit A to this Agreement.


"Advance Request Approval Notice" shall mean the written notice from the
Department located at the end of an Advance Request advising FFB that such
Advance Request has been approved by or on behalf of the Secretary.


"Borrower Instruments" shall have the meaning specified in section 3.2.1 of this
Agreement.
 
 
NOTE PURCHASE AGREEMENT - page 2
 
 
 

--------------------------------------------------------------------------------

 
 
DOE (ATV)
FORD MOTOR COMPANY

 
 
"Business Day" shall mean any day on which FFB and the Federal Reserve Bank of
New York are both open for business.


"Certificate Specifying Authorized Borrower Officials" shall mean a certificate
of the Borrower specifying the names and titles of those officials of the
Borrower who are authorized to execute and deliver from time to time Advance
Requests on behalf of the Borrower, and containing the original signature of
each of those officials, substantially in the form of the Certificate Specifying
Authorized Borrower Officials attached as Exhibit B to this Agreement.


"Certificate Specifying Authorized Department Officials" shall mean a
certificate specifying the names and titles of those officials of the Department
who are authorized to execute and deliver Advance Request Approval Notices from
time to time on behalf of the Secretary and setting out the original signature
of each of those authorized officials, and specifying the name and title of
those officials of the Department who are authorized to confirm telephonically
the authenticity of the Advance Request Approval Notices from time to time on
behalf of the Secretary and setting out the telephone number of each of those
authorized officials, in the form of the Certificate Specifying Authorized
Department Officials attached as Annex 1 to the Program Financing Agreement.


"Department" shall mean the Department of Energy.


"Designation Notice" shall mean, generally, a notice from the Secretary to FFB
and the particular entity identified therein as the respective "Borrower,"
designating that entity to be a "Borrower" for purposes of the Program Financing
Agreement, in the form of notice that is attached as Annex 2 to the Program
Financing Agreement; and "the Designation Notice" shall mean the particular
Designation Notice delivered by the Secretary to FFB and the Borrower
designating the Borrower to be a "Borrower" for purposes of the Program
Financing Agreement.


"Governmental Approval" shall mean any approval, consent, authorization,
license, permit, order, certificate, qualification, waiver, exemption, or
variance, or any other action of a similar nature, of or by a Governmental
Authority having jurisdiction over the Borrower or any of its properties.
 
 
NOTE PURCHASE AGREEMENT - page 3


 
 

--------------------------------------------------------------------------------

 
 
DOE (ATV)
FORD MOTOR COMPANY


 
"Governmental Authority" shall mean any federal, state, county, municipal, or
regional authority, or any other entity of a similar nature, exercising any
executive, legislative, judicial, regulatory, or administrative function of
government.


"Governmental Judgment" shall mean any judgment, order, decision, or decree, or
any action of a similar nature, of or by a Governmental Authority having
jurisdiction over the Borrower or any of its properties.


"Governmental Registration" shall mean any registration, filing, declaration, or
notice, or any other action of a similar nature, with or to a Governmental
Authority having jurisdiction over the Borrower or any of its properties.


"Governmental Rule" shall mean any statute, law, rule, regulation, code, or
ordinance of a Governmental Authority having jurisdiction over the Borrower or
any of its properties.


"Holder" shall mean, with respect to any Note, FFB, for so long as it shall be
the holder of such Note, and any successor or assignee of FFB, for so long as
such successor or assignee shall be the holder of such Note.


"Loan Commitment Amount" shall mean $5,937,000,000.


"Material Adverse Effect on the Borrower" shall mean any material adverse effect
on the financial condition, operations, business or prospects of the Borrower or
any affiliated guarantor of the Borrower or the ability of the Borrower to
perform its obligations under this Agreement or any of the other Borrower
Instruments.


"Note" shall mean any future advance promissory note issued by the Borrower
payable to FFB, in the form of note that is attached as Exhibit C to this
Agreement, as any such Note may be amended, supplemented, and restated from time
to time in accordance with its terms.
 
 
NOTE PURCHASE AGREEMENT - page 4


 
 

--------------------------------------------------------------------------------

 
 
DOE (ATV)
FORD MOTOR COMPANY


 
"Note Identifier" shall mean, with respect to each Note, the particular sequence
of letters and numbers assigned by FFB to the respective Note in the Principal
Instruments acceptance notice relating to such Note delivered by FFB in
accordance with section 5.1 of this Agreement.


"Opinion of Borrower's Counsel re: Borrower Instruments" shall mean an opinion
of counsel from counsel to the Borrower, substantially in the form of opinion
that is attached as Exhibit D to this Agreement.


"Opinion of Secretary's Counsel re: Secretary's Affirmation" shall mean an
opinion of counsel from counsel to the Secretary, substantially in the form of
opinion that is attached as Exhibit E to this Agreement.


"Other Debt Obligation" shall mean any note or any other evidence of an
obligation for borrowed money of a similar nature, made or issued by the
Borrower (other than the Notes purchased by FFB under this Agreement), or any
mortgage, indenture, deed of trust or loan agreement with respect thereto to
which the Borrower is a party or by which the Borrower or any of its properties
is bound (other than this Agreement).


"Person" shall mean any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, trust company, unincorporated
organization or Governmental Authority.


"Principal Instruments" shall have the meaning specified in section 4.2 of this
Agreement.


"Program Authority" shall mean section 136 of the Energy Independence and
Security Act of 2007 (Pub. L. No. 110-140, 121 Stat. 1492, 1514), as amended
from time to time, including as amended by section 129 of Division A of the
Consolidated Security, Disaster Assistance, and Continuing Appropriations Act,
2009 (Pub. L. No. 110-329, 122 Stat. 3574, 3578).
 
 
NOTE PURCHASE AGREEMENT - page 5


 
 

--------------------------------------------------------------------------------

 
 
DOE (ATV)
FORD MOTOR COMPANY


 
"Program Financing Commitment Amount" shall have the meaning specified in
section 1.1 of the Program Financing Agreement.


"Program Financing Agreement" shall mean the Program Financing Agreement dated
as of September 16, 2009, between FFB and the Secretary, as such agreement may
be amended, supplemented, and restated from time to time in accordance with its
terms.


"Requested Advance Amount" shall have the meaning specified in section
7.3.1(a)(2) of this Agreement.


"Requested Advance Date" shall have the meaning specified in section 7.3.1(a)(3)
of this Agreement.


"Secretary's Affirmation" shall mean the affirmation of the Note issued by the
Secretary, in the form of affirmation that is attached as Exhibit F to this
Agreement.


"Secretary's Certificate" shall mean the certificate relating to the Secretary's
Affirmation and other matters, in the form of certificate that is attached as
Exhibit G to this Agreement.


"Secretary's Instruments" shall have the meaning specified in section 3.3.1 this
Agreement.


"this Agreement" shall mean this Note Purchase Agreement among FFB, the
Secretary, and the Borrower.


"Uncontrollable Cause" shall mean an unforeseeable cause beyond the control and
without the fault of FFB, being:  act of God, fire, flood, severe weather,
epidemic, quarantine restriction, explosion, sabotage, act of war, act of
terrorism, riot, civil commotion, lapse of the statutory authority of the United
States Department of the Treasury to raise cash through the issuance of Treasury
debt instruments, disruption or failure of the Treasury Financial Communications
System, closure of the Federal Government, or an unforeseen or unscheduled
closure or evacuation of the FFB offices.
 
 
NOTE PURCHASE AGREEMENT - page 6


 
 

--------------------------------------------------------------------------------

 
 
DOE (ATV)
FORD MOTOR COMPANY


 
Section 1.2  Rules of Interpretation.


Unless the context shall otherwise indicate, the terms defined in section 1.1 of
this Agreement shall include the plural as well as the singular and the singular
as well as the plural.  The words "herein," "hereof," and "hereto," and words of
similar import, refer to this Agreement as a whole.




ARTICLE 2


FFB COMMITMENT TO PURCHASE THE NOTE




Subject to the terms and conditions of this Agreement, FFB agrees to purchase
the Notes that are offered by the Borrower to FFB for purchase under this
Agreement.




ARTICLE 3


COMMITMENT CONDITIONS




FFB shall be under no obligation to purchase the Notes under this Agreement
unless and until each of the conditions specified in this article 3 has been
satisfied.


Section 3.1  Commitment Amount Limits.


3.1.1  Loan Commitment Amount.  The aggregate maximum principal amount of the
Notes that are offered for purchase shall not exceed the Loan Commitment Amount.


3.1.2  Program Financing Commitment Amount.  At the time that each Note is
offered to FFB for purchase under this Agreement, the aggregate maximum
principal amount of the Notes, when added to the aggregate maximum principal
amount of all other notes that have been issued by entities that have been
designated by the Secretary in Designation Notices to be "Borrowers" for
purposes of the Program Financing Agreement and in connection with which the
Secretary has undertaken certain reimbursement obligations pursuant to the
Program Authority, shall not exceed the Program Financing Commitment Amount.
 
 
NOTE PURCHASE AGREEMENT - page 7


 
 

--------------------------------------------------------------------------------

 
 
DOE (ATV)
FORD MOTOR COMPANY


 
Section 3.2  Borrower Instruments.


3.2.1  Borrower Instruments.  FFB shall have received from the Borrower the
following instruments (such instruments being, collectively, the "Borrower
Instruments"):


(a) an original counterpart of this Agreement, duly executed by the Borrower;
and


(b) each original Note described in the Designation Notice, with all of the
blanks on page 1 of each Note filled in with information consistent with the
information set out in the Designation Notice, and duly executed by the
Borrower.


3.2.2  Opinion of Borrower's Counsel re: Borrower Instruments.  FFB shall have
received from the Borrower an Opinion of Borrower's Counsel re: Borrower
Instruments.


3.2.3  Certificate Specifying Authorized Borrower Officials.  FFB shall have
received from the Borrower a completed and signed Certificate Specifying
Authorized Borrower Officials.


Section 3.3  Secretary's Instruments.


3.3.1  Secretary's Instruments.  FFB shall have received from the Secretary the
following instruments (such instruments being, collectively, the "Secretary's
Instruments"):


(a) an original counterpart of this Agreement, duly executed by or on behalf of
the Secretary;


(b) the original Secretary's Affirmation relating to the Notes, duly executed by
or on behalf of the Secretary; and
 
 
NOTE PURCHASE AGREEMENT - page 8


 
 

--------------------------------------------------------------------------------

 
 
DOE (ATV)
FORD MOTOR COMPANY


 
(c) an original Secretary's Certificate relating to the Secretary's Affirmation
and other matters, duly executed by or on behalf of the Secretary.


3.3.2  Opinion of Secretary's Counsel re: Secretary's Affirmation.  FFB shall
have received an Opinion of Secretary's Counsel re: Secretary's Affirmation.


Section 3.4  Conditions Specified in Other Agreements.


Each of the conditions specified in the Program Financing Agreement as being
conditions to purchasing the Note shall have been satisfied, or waived by both
FFB and the Secretary.




ARTICLE 4


OFFER OF THE NOTES FOR PURCHASE




The Notes that are to be offered to FFB for purchase under this Agreement shall
be offered in accordance with the procedures described in this article 4.


Section 4.1  Delivery of Borrower Instruments to the Secretary.


The Borrower shall deliver to the Secretary, for redelivery to FFB, the
following:


(a) all of the Borrower Instruments, each duly executed by the Borrower;


(b) an Opinion of Borrower's Counsel re: Borrower Instruments; and


(c) a completed and signed Certificate Specifying Authorized Borrower Officials.


Section 4.2  Delivery of Principal Instruments by the Secretary to FFB.


The Secretary shall deliver to FFB all of the following instruments
(collectively being the "Principal Instruments"):
 
 
NOTE PURCHASE AGREEMENT - page 9


 
 

--------------------------------------------------------------------------------

 
 
DOE (ATV)
FORD MOTOR COMPANY


 
(a) all of the instruments described in section 4.1;


(b) all of the Secretary's Instruments, each duly executed by the Secretary; and


(c) an Opinion of Secretary's Counsel re: Secretary's Affirmation.




ARTICLE 5


PURCHASE OF THE NOTES BY FFB




Section 5.1  Acceptance or Rejection of Principal Instruments.
 
Within 5 Business Days after delivery to FFB of the Principal Instruments
relating to the Notes that are offered for purchase under this Agreement, FFB
shall deliver by facsimile transmission (fax) to the Department one of the
following:


(a) an acceptance notice, which notice shall:


(1) state that the Principal Instruments meet the terms and conditions detailed
in article 3 of this Agreement, or are otherwise acceptable to FFB; and


(2) assign a Note Identifier to each Note for use by the Borrower and the
Department in all communications to FFB making reference to the respective Note;
or


(b) a rejection notice, which notice shall state that one or more of the
Principal Instruments does not meet the terms and conditions of this Agreement
and specify how such instrument or instruments does not meet the terms and
conditions of this Agreement.


Section 5.2  Purchase.


FFB shall not be deemed to have accepted the Notes offered for purchase under
this Agreement until such time as FFB shall have delivered an acceptance notice
accepting the Principal Instruments relating to the Notes; provided, however,
that in the event that FFB shall make an Advance under any Note, then FFB shall
be deemed to have accepted such Note offered for purchase.
 
 
NOTE PURCHASE AGREEMENT - page 10


 
 

--------------------------------------------------------------------------------

 
 
DOE (ATV)
FORD MOTOR COMPANY


 
ARTICLE 6


CUSTODY OF NOTE; LOSS OF NOTE, ETC.




Section 6.1  Custody.


FFB shall have custody of each Note purchased under this Agreement until all
amounts owed under the respective Note have been paid in full.


Section 6.2  Lost, Stolen, Destroyed, or Mutilated Note.


In the event that any Note purchased under this Agreement shall become lost,
stolen, destroyed, or mutilated, the Borrower shall, upon the written request of
FFB, execute and deliver, in replacement thereof, a new Note of like tenor,
dated and bearing interest from the date to which interest has been paid on such
lost, stolen, destroyed, or mutilated Note or, if no interest has been paid
thereon, dated the same date as such lost, stolen, destroyed, or mutilated
Note.  Upon delivery of such replacement Note, the Borrower shall be released
and discharged from any further liability on account of the lost, stolen, or
destroyed Note.  If the Note being replaced has been mutilated, such mutilated
Note shall be surrendered to the Borrower for cancellation.




ARTICLE 7


ADVANCES




Section 7.1  Commitment.


Subject to the terms and conditions of this Agreement, FFB agrees to make
Advances under each Note for the account of the Borrower.
 
 
NOTE PURCHASE AGREEMENT - page 11


 
 

--------------------------------------------------------------------------------

 
 
DOE (ATV)
FORD MOTOR COMPANY


 
Section 7.2  Treasury Policies Applicable to Advances.


Each of the Borrower and the Secretary understands and consents to the following
Treasury financial management policy applicable to all Advances under this
Agreement:


each Advance will be requested by the Borrower, and each Advance Request will be
approved by the Secretary, only to reimburse the Borrower for expenditures that
it has made from its own working capital.


Section 7.3  Conditions to Making Advances.


FFB shall be under no obligation to make any Advance under any Note unless and
until each of the conditions specified in this section 7.3 is satisfied.


7.3.1  Advance Requests.  For each Advance under any Note, the Borrower shall
have delivered to the Secretary, for review and approval before being forwarded
to FFB, an Advance Request, which Advance Request:


(a) shall specify, among other things:


(1) the particular "Note Identifier" that FFB assigned to the respective Note
(as provided in section 5.1 of this Agreement;


(2) the particular amount of funds that the Borrower requests to be advanced
(such amount being the "Requested Advance Amount" for the respective Advance);


(3) the particular calendar date that the Borrower requests to be the date on
which the respective Advance is to be made (such date being the "Requested
Advance Date" for such Advance), which date:


(A) must be a Business Day; and


(B) shall not be earlier than the third Business Day to occur after the date on
which FFB shall have received the respective Advance Request; and
 
 
NOTE PURCHASE AGREEMENT - page 12


 
 

--------------------------------------------------------------------------------

 
 
DOE (ATV)
FORD MOTOR COMPANY


 
(4) the particular bank account to which the Borrower requests that the
respective Advance be made;


(b) shall have been duly executed by an official of the Borrower whose name and
signature appear on the Certificate Specifying Authorized Borrower Officials
delivered by the Borrower to FFB pursuant to section 3.2.3 of this Agreement;
and


(c) shall have been received by FFB not later than the third Business Day before
the Requested Advance Date specified in such Advance Request.


7.3.2  Advance Request Approval Notice.  For each Advance, the Secretary shall
have delivered to FFB the Borrower's executed Advance Request, together with the
Department's executed Advance Request Approval Notice, which Advance Request
Approval Notice:


(a) shall have been duly executed on behalf of the Secretary by an official of
the Department whose name and signature appear on the Certificate Specifying
Authorized Department Officials delivered to FFB pursuant to section 3.1.3 or
section 6.1 of the Program Financing Agreement; and


 (b) shall have been received by FFB not later than the third Business Day
before the Requested Advance Date specified in such Advance Request.


7.3.3  Telephonic Confirmation of Authenticity of Advance Request Approval
Notices.  For each Advance, FFB shall have obtained telephonic confirmation of
the authenticity of the related Advance Request Approval Notice from an official
of the Department (a) whose name, title, and telephone number appear on the
Certificate Specifying Authorized Department Officials that has been delivered
by the Secretary to FFB pursuant to section 3.1.3 or section 6.1 of the Program
Financing Agreement; and (b) who is not the same official of the Department who
executed the Advance Request Approval Notice on behalf of the Secretary.
 
 
NOTE PURCHASE AGREEMENT - page 13


 
 

--------------------------------------------------------------------------------

 
 
DOE (ATV)
FORD MOTOR COMPANY


 
7.3.4  Note Maximum Principal Amount Limit.  At the time of making any Advance
under any Note, the amount of such Advance, when added to the aggregate amount
of all Advances previously made under such Note, shall not exceed the maximum
principal amount of such Note.


7.3.5  Conditions Specified in Other Agreements.  Each of the conditions
specified in the Program Financing Agreement as being conditions to making
Advances under each Note, shall have been satisfied, or waived by both FFB and
the Secretary.


Section 7.4  Amount and Timing of Advances.


FFB shall make each Advance in the Requested Advance Amount specified in the
respective Advance Request and on the Requested Advance Date specified in the
respective Advance Request, subject to satisfaction of the conditions specified
in section 7.3 of this Agreement and subject to the following additional
limitations:


(a) in the event that the Requested Advance Date specified in the respective
Advance Request is not a Business Day, FFB shall make the respective Advance on
the first day thereafter that is a Business Day;


(b) in the event that FFB receives the respective Advance Request and the
related Advance Request Approval Notice later than the third Business Day before
the Requested Advance Date specified in such Advance Request, FFB shall make the
respective Advance as soon as practicable thereafter, but in any event not later
than the third Business Day after FFB receives such Advance Request, unless the
Borrower delivers to FFB and the Secretary a written cancellation of such
Advance Request or a replacement Advance Request specifying a later Requested
Advance Date;


(c) in the event that an Uncontrollable Cause prevents FFB from making the
respective Advance on the Requested Advance Date specified in the respective
Advance Request, FFB shall make such Advance as soon as such Uncontrollable
Cause ceases to prevent FFB from making such Advance, unless the Borrower
delivers to FFB and the Secretary a written cancellation of such Advance Request
or a replacement Advance Request specifying a later Requested Advance Date; and
 
 
NOTE PURCHASE AGREEMENT - page 14


 
 

--------------------------------------------------------------------------------

 
 
DOE (ATV)
FORD MOTOR COMPANY


 
(d) in the event that FFB receives, not later than 3:30 p.m. (Washington, DC,
time) on the Business Day immediately before the Requested Advance Date
specified in an Advance Request, a written notice delivered by facsimile
transmission of withdrawal or cancellation of the Advance Request Approval
Notice, and telephonic confirmation of the withdrawal or cancellation, from an
official of the Department whose name, title, and telephone number appear on the
Certificate Specifying Authorized Department Officials that has been delivered
by the Secretary to FFB pursuant to section 3.1.3 or section 6.1 of the Program
Financing Agreement, FFB shall not make the respective Advance.


Section 7.5  Type of Funds and Means of Advance.


Each Advance shall be made in immediately available funds by electronic funds
transfer to such bank account(s) as shall have been specified in the respective
Advance Request.
 
Section 7.6  Interest Rate Applicable to Advances.


The rate of interest applicable to each Advance made under any Note shall be
established as provided in paragraph 6 of such Note.


Section 7.7  Interest Rate Confirmation Notices.


After making each Advance, FFB shall deliver, by facsimile transmission, to the
Borrower and the Department written confirmation of the making of the respective
Advance, which confirmation shall:


(a) state the date on which such Advance was made;


(b) state the interest rate applicable to such Advance; and
 
 
NOTE PURCHASE AGREEMENT - page 15


 
 

--------------------------------------------------------------------------------

 
 
DOE (ATV)
FORD MOTOR COMPANY


 
(c) assign an Advance Identifier to such Advance for use by the Borrower and the
Department in all communications to FFB making reference to such Advance.




ARTICLE 8


REPRESENTATIONS AND WARRANTIES BY THE BORROWER




The Borrower makes the representations and warranties provided in this article 8
to FFB.


Section 8.1  Organization.


The Borrower is a corporation duly organized, validly existing and in good
standing under the laws of Delaware and is qualified to do business in each of
Illinois, Kentucky, Michigan, Missouri, New York, and Ohio.


Section 8.2  Authority.


The Borrower has all requisite corporate power and authority to carry on its
business as presently conducted, to execute and deliver this Agreement and each
of the other Borrower Instruments, to consummate the transactions contemplated
hereby and thereby, and to perform its obligations hereunder and thereunder.


Section 8.3  Due Authorization.


The execution and delivery by the Borrower of this Agreement and each of the
other Borrower Instruments, the consummation by the Borrower of the transactions
contemplated hereby and thereby, and the performance by the Borrower of its
obligations hereunder and thereunder have been duly authorized by all necessary
corporate action.
 
 
NOTE PURCHASE AGREEMENT - page 16


 
 

--------------------------------------------------------------------------------

 
 
DOE (ATV)
FORD MOTOR COMPANY


 
Section 8.4  Due Execution.


This Agreement has been, and each of the other Borrower Instruments will have
been at the respective time of delivery of each thereof, duly executed and
delivered by officials of the Borrower who are duly authorized to execute and
deliver such documents on its behalf.


Section 8.5  Validity and Enforceability.


This Agreement constitutes, and each of the other Borrower Instruments will
constitute at the respective time of delivery of each thereof, the legal, valid,
and binding agreement of the Borrower, enforceable against the Borrower in
accordance with their respective terms.


Section 8.6  No Governmental Actions Required.


No Governmental Approvals or Governmental Registrations are now, or under
existing Governmental Rules will in the future be, required to be obtained or
made, as the case may be, by the Borrower to authorize the execution and
delivery by the Borrower of this Agreement or any of the other Borrower
Instruments, the consummation by the Borrower of the transactions contemplated
hereby or thereby, or the performance by the Borrower of its obligations
hereunder or thereunder.


Section 8.7  No Conflicts or Violations.


The execution and delivery by the Borrower of this Agreement or any of the other
Borrower Instruments, the consummation by the Borrower of the transactions
contemplated hereby or thereby, and the performance by the Borrower of its
obligations hereunder or thereunder do not and will not conflict with or
violate, result in a breach of, or constitute a default under (a) any term or
provision of the charter documents or bylaws of the Borrower; (b) any of the
covenants, conditions or agreements contained in any Other Debt Obligation of
the Borrower; (c) any Governmental Approval or Governmental Registration
obtained or made, as the case may be, by the Borrower; or (d) any Governmental
Judgment or Governmental Rule currently applicable to the Borrower.
 
 
NOTE PURCHASE AGREEMENT - page 17


 
 

--------------------------------------------------------------------------------

 
 
DOE (ATV)
FORD MOTOR COMPANY


 
Section 8.8  All Necessary Governmental Actions.


The Borrower has not failed to obtain any material Governmental Approval or make
any material Governmental Registration required or necessary to carry on the
business of the Borrower as presently conducted, and the Borrower reasonably
believes that it will not be prevented by any Governmental Authority having
jurisdiction over the Borrower from so carrying on its business as presently
conducted.


Section 8.9  No Material Litigation.


There are no lawsuits or judicial or administrative actions, proceedings or
investigations pending or, to the best knowledge of the Borrower, threatened
against the Borrower which, in the reasonable opinion of the Borrower, is likely
to have a Material Adverse Effect on the Borrower.




ARTICLE 9


BILLING BY FFB




Section 9.1  Billing Statements to the Borrower and the Department.


FFB shall prepare a billing statement for the amounts owed to FFB on each
Advance that is made under each Note purchased under this Agreement, and shall
deliver each such billing statement to the Borrower and the Department.


Section 9.2  Failure to Deliver or Receive Billing Statements No Release.


Failure on the part of FFB to deliver any billing statement or failure on the
part of the Borrower to receive any billing statement shall not, however,
relieve the Borrower of any of its payment obligations under the Note or this
Agreement.


Section 9.3  FFB Billing Determinations Conclusive.


9.3.1  Acknowledgment and Consent.  The Borrower acknowledges that FFB has
described to it:
 
 
NOTE PURCHASE AGREEMENT - page 18


 
 

--------------------------------------------------------------------------------

 
 
DOE (ATV)
FORD MOTOR COMPANY


 
(a) the rounding methodology employed by FFB in calculating the amount of
accrued interest owed at any time on each Note; and


(b) the methodology employed by FFB in calculating the equal principal
installments payment schedule for amounts due and payable on each Note;


and the Borrower consents to these methodologies.


9.3.2  Agreement.  The Borrower agrees that any and all determinations made by
FFB shall, absent manifest error, be conclusive and binding upon the Borrower
with respect to:


(a) the amount of accrued interest owed on each Note determined using this
rounding methodology; and


(b) the amount of any equal principal installments payment due and payable on
each Note determined using this methodology.




ARTICLE 10


PAYMENTS TO FFB




Each amount that becomes due and owing on each Note purchased under this
Agreement shall be paid when and as due, as provided in the respective Note.




ARTICLE 11


SECRETARY'S RIGHT TO PURCHASE ADVANCES OR ANY NOTE




Notwithstanding the provisions of each of the Notes, the Borrower acknowledges
that, under the terms of the Program Financing Agreement, the Secretary may
purchase from FFB all or any portion of any Advance that has been made under any
Note, or may purchase from FFB any Note in its entirety, in the same manner, at
the same price, and subject to the same limitations as shall be applicable,
under the terms of such Note, to a prepayment by the Borrower of all or any
portion of any Advance made under such Note, or a prepayment by the Borrower of
such Note in its entirety, as the case may be.
 
 
NOTE PURCHASE AGREEMENT - page 19


 
 

--------------------------------------------------------------------------------

 
 
DOE (ATV)
FORD MOTOR COMPANY


 
ARTICLE 12


EFFECTIVE DATE, TERM, SURVIVAL




Section 12.1  Effective Date.


This Agreement shall be effective as of the date first above written.


Section 12.2  Term of Commitment to Make Advances.


The obligation of FFB under this Agreement to make Advances under each Note
issued by the Borrower shall expire on the "Last Day for an Advance" specified
in the respective Note.


Section 12.3  Survival.


12.3.1  Representations, Warranties, and Certifications.  All representations,
warranties, and certifications made by the Borrower in this Agreement, or in any
agreement, instrument, or certificate delivered pursuant hereto, shall survive
the execution and delivery of this Agreement, the purchasing of the Notes
hereunder, and the making of Advances thereunder.


12.3.2  Remainder of Agreement.  Notwithstanding the occurrence and passage of
the Last Day for an Advance, the remainder of this Agreement shall remain in
full force and effect until all amounts owed under this Agreement and each of
the Notes purchased by FFB under this Agreement have been paid in full.
 
 
NOTE PURCHASE AGREEMENT - page 20


 
 

--------------------------------------------------------------------------------

 
 
DOE (ATV)
FORD MOTOR COMPANY


 
ARTICLE 13


MISCELLANEOUS




Section 13.1  Notices.


13.1.1  Addresses of the Parties.  All notices and other communications
hereunder or under any Note to be made to any party shall be in writing and
shall be addressed as follows:


To FFB:


Federal Financing Bank
Main Treasury Building
1500 Pennsylvania Avenue, NW
Washington, DC  20220


Attention:  Chief Financial Officer


 
Telephone No.
(202) 622-2470

 
Facsimile No.
(202) 622-0707







To the Borrower:


Ford Motor Company
One American Road
Dearborn, MI 48126


Attention:  Treasurer


 
Telephone:
(313) 322-3533

 
Facsimile:
(313) 322-3359



To the Secretary (or the Department):


Director
Advanced Technology Vehicles Manufacturing Loan Program
CF-1.4
United States Department of Energy
 
 
NOTE PURCHASE AGREEMENT - page 21


 
 

--------------------------------------------------------------------------------

 
 
DOE (ATV)
FORD MOTOR COMPANY


 
1000 Independence Avenue, SW
Washington, DC  20585


 
Telephone No.
(202) 586-8146

 
Facsimile No.
(202) 586-7809



Copies of all legal notices and correspondence should also be sent to:


Office of the General Counsel
GC-1
United States Department of Energy
1000 Independence Avenue, SW
Washington, DC  20585
 
Telephone No.
(202) 586-5281

 
Facsimile No.
(202) 586-1499



The address, telephone number, or facsimile number for any party may be changed
at any time and from time to time upon written notice given by such changing
party to each of the other parties hereto.


13.1.2  Permitted Means of Delivery.  Advance Requests, notices, and other
communications to FFB may be delivered by facsimile (fax) transmission of the
executed instrument.


13.1.3  Effective Date of Delivery.  A properly addressed notice or other
communication shall be deemed to have been "delivered" for purposes of this
Agreement:


(a) if made by personal delivery, on the date of such personal delivery;


(b) if mailed by first class mail, registered or certified mail, express mail,
or by any commercial overnight courier service, on the date that such mailing is
received;


(c) if sent by facsimile (fax) transmission:


(1) if the transmission is received and receipt confirmed before 4:00 p.m.
(Washington, DC, time) on any Business Day, on the date of such transmission;
and
 
 
NOTE PURCHASE AGREEMENT - page 22


 
 

--------------------------------------------------------------------------------

 
 
DOE (ATV)
FORD MOTOR COMPANY


 
(2) if the transmission is received and receipt confirmed after 4:00 p.m.
(Washington, DC, time) on any Business Day or any day that is not a Business
Day, on the next Business Day.


13.1.4  Notices to FFB to Contain FFB Identification References.  All notices to
FFB making any reference to any Note or any Advance made under such Note shall
identify the respective Note or such Advance by the respective Note Identifier
or the respective Advance Identifier, as the case may be, assigned by FFB to
such Note or such Advance.


Section 13.2  Amendments.


No provision of this Agreement may be amended, modified, supplemented, waived,
discharged, or terminated orally but only by an instrument in writing duly
executed by each of the parties hereto and consented to in writing by or on
behalf of the Secretary.


Section 13.3  Successors and Assigns.


This Agreement shall be binding upon and inure to the benefit of each of FFB,
the Borrower, and the Secretary, and each of their respective successors and
assigns.


Section 13.4  Sale or Assignment of Note.


13.4.1  Sale or Assignment Permitted.  FFB may sell, assign, or otherwise
transfer all or any part of any Note or any participation share thereof;
provided, however, that, notwithstanding the foregoing, following any such sale,
assignment or transfer, FFB shall continue to be fully liable for its duties and
obligations hereunder and under such Note.


13.4.2  Notice of Sale, Etc.


(a) Sale, Etc., to a Federal Entity.  In the case of any sale, assignment, or
other transfer by FFB of all or any part of any Note or any participation share
thereof to an agency or instrumentality of the United States or a trust fund or
other government account under the authority or control of the United States or
any officer or officers thereof, FFB will deliver to the Borrower and the
Department written notice of such sale, assignment, or other transfer promptly
after such sale, assignment, or other transfer.
 
 
NOTE PURCHASE AGREEMENT - page 23


 
 

--------------------------------------------------------------------------------

 
 
DOE (ATV)
FORD MOTOR COMPANY


 
(b) Sale, Etc., to Other Than a Federal Entity.  In the case of any sale,
assignment, or other transfer by FFB of all or any part of any Note or any
participation share thereof to a purchaser, assignee, or transferee that is not
an agency or instrumentality of the United States or a trust fund or other
government account under the authority or control of the United States or any
officer or officers thereof, FFB will deliver to the Borrower and the Department
written notice of such sale, assignment, or other transfer at least 45 calendar
days in advance of such sale, assignment, or other transfer.


13.4.3  Manner of Payment after Sale.  Any sale, assignment, or other transfer
of all or any part of any Note may provide that, following such sale,
assignment, or other transfer, payments on such Note shall be made in the manner
specified by the respective purchaser, assignee, or transferee, as the case may
be.


13.4.4  Replacement Notes.  The Borrower agrees:


(a) to issue a replacement Note or Notes with the same aggregate principal
amount, interest rate, maturity, and other terms as each respective Note or
Notes sold, assigned, or transferred pursuant to section 13.4.1 of this
Agreement; provided, however, that, when requested by the respective purchaser,
assignee, or transferee, such replacement Note or Notes shall provide that
payments thereunder shall be made in the manner specified by such purchaser,
assignee, or transferee; and


(b) to effect the change in ownership on its records and on the face of each
such replacement Note issued, upon receipt of each Note or Notes so sold,
assigned, or transferred.
 
 
NOTE PURCHASE AGREEMENT - page 24


 
 

--------------------------------------------------------------------------------

 
 
DOE (ATV)
FORD MOTOR COMPANY


 
Section 13.5  Forbearance Not a Waiver.


Any forbearance on the part of FFB from enforcing any term or condition of this
Agreement shall not be construed to be a waiver of such term or condition or
acquiescence by FFB in any failure on the part of Borrower to comply with or
satisfy such term or condition.


Section 13.6  Rights Confined to Parties.


Nothing expressed or implied herein is intended or shall be construed to confer
upon, or to give to, any Person other than FFB, the Borrower, and the Secretary,
and their respective successors and permitted assigns, any right, remedy or
claim under or by reason of this Agreement or of any term, covenant or condition
hereof, and all of the terms, covenants, conditions, promises, and agreements
contained herein shall be for the sole and exclusive benefit of FFB, the
Borrower, and the Secretary, and their respective successors and permitted
assigns.


Section 13.7  Governing Law.


This Agreement and the rights and obligations of the parties hereunder shall be
governed by, and construed and interpreted in accordance with, Federal law and
not the law of any state or locality.  To the extent that a court looks to the
laws of any state to determine or define the Federal law, it is the intention of
the parties hereto that such court shall look only to the laws of the State of
New York without regard to the rules of conflicts of laws.


Section 13.8  Severability.


Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not of itself invalidate or render unenforceable such
provision in any other jurisdiction.
 
 
NOTE PURCHASE AGREEMENT - page 25


 
 

--------------------------------------------------------------------------------

 
 
DOE (ATV)
FORD MOTOR COMPANY


 
Section 13.9  Headings.


The descriptive headings of the various articles, sections, and subsections of
this Agreement were formulated and inserted for convenience only and shall not
be deemed to affect the meaning or construction of the provisions hereof.


Section 13.10  Counterparts.


This Agreement may be executed in separate counterparts, each of which when so
executed and delivered shall be an original, but all of which together shall
constitute but one and the same instrument.
 
 
NOTE PURCHASE AGREEMENT - page 26


 
 

--------------------------------------------------------------------------------

 
 
DOE (ATV)
FORD MOTOR COMPANY


 
IN WITNESS WHEREOF, FFB, the Borrower, and the Secretary have each caused this
Agreement to be executed as of the day and year first above mentioned.





   
FEDERAL FINANCING BANK
   
("FFB")
             
By:
/s/ Richard L. Gregg
                   
Name:
Richard L. Gregg
           
Title:
Vice President
                   
FORD MOTOR COMPANY
   
(the "Borrower")
                   
By:
/s/ Neil M.Schloss
 
           
Name:
Neil M. Schloss
                   
Title:
Vice President and Treasurer
                   
THE SECRETARY OF ENERGY
   
(the "Secretary")
   
acting through his or her
   
duly authorized designate
                   
By:
/s/ Lachlan Seward
                   
Name:
Lachlan Seward
           
Title:
Director, Advanced Technology Vehicles Manufacturing Loan Program

 
 
NOTE PURCHASE AGREEMENT - page 27
 
 

--------------------------------------------------------------------------------